Citation Nr: 1023489	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral pes cavus.

2. Entitlement to an effective date earlier than October 12, 
1999, for the grant of service connection for cervical 
radiculopathy in the left upper extremity.

3. Entitlement to an effective date earlier than May 5, 2000, 
for the grant of service connection for lumbar radiculopathy 
in the right lower extremity.

4. Entitlement to an effective date earlier than May 31, 
2001, for the grant of service connection for lumbar 
radiculopathy in the left lower extremity.

5. Entitlement to an effective date earlier than November 23, 
2001, for the grant of service connection for degenerative 
joint disease (DJD) of the right hip.

6. Entitlement to an effective date earlier than November 23, 
2001, for the grant of service connection for DJD of the left 
hip.

7. Entitlement to an effective date earlier than November 23, 
2001, for a 40 percent rating for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1983 to March 1997, and had four months of prior 
active service.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from December 2002 and 
March 2003 rating decisions of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  In June 2010, written argument 
was received from the Veteran.

The issue of entitlement to service connection for bilateral 
pes cavus is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.
FINDINGS OF FACT

1. The first communication from the Veteran to VA evidencing 
intent to file a claim of service connection for cervical 
radiculopathy in the left upper extremity was received on 
October 12, 1999, more than one year after his separation 
from active duty.

2. On May 2, 1996, the Veteran submitted a formal claim for 
service connection for leg muscle damage; however, it was not 
until March 19, 2000, that entitlement to service connection 
for lumbar radiculopathy in the right lower extremity arose, 
and not until May 31, 2001, that entitlement to service 
connection for lumbar radiculopathy in the left lower 
extremity arose.

3. The first communication from the Veteran to VA evidencing 
intent to file claims of service connection for DJD of the 
right and left hips was received on November 23, 2001, more 
than one year after his separation from active duty.

4. An unappealed April 2001 rating decision granted an 
increased rating for the low back disability, rated 20 
percent, and assigned an earlier effective date of April 1, 
1997.

5. On November 23, 2001, the RO received the Veteran's claim 
seeking an increased rating for the low back disability.

6. Prior to November 23, 2001, it was not factually 
ascertainable that the Veteran's low back disability 
warranted a rating in excess of 40 percent; entitlement to a 
40 percent rating arose on that date.


CONCLUSIONS OF LAW

1. An effective date earlier than October 12, 1999, is not 
warranted for the award of service connection for cervical 
radiculopathy in the left upper extremity.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2009).

2. An earlier effective date of March 19, 2000 (but not 
prior) is warranted for the Veteran's award of service 
connection for lumbar radiculopathy in the right lower 
extremity.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).

3. An effective date earlier than May 31, 2001, is not 
warranted for the award of service connection for lumbar 
radiculopathy in the left lower extremity.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2009).

4. An effective date earlier than November 23, 2001, is not 
warranted for the awards of service connection for DJD of the 
right and left hips.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2009).

5. An effective date earlier than November 23, 2001, is not 
warranted for the award of an increased (40 percent) rating 
for the Veteran's low back disability.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As the December 2002 and March 2003 rating decisions 
currently on appeal were fully favorable to the Veteran on 
the issues of an increased rating for a low back disability; 
and of service connection for cervical radiculopathy in the 
left upper extremity, lumbar radiculopathy in the right and 
left lower extremities, and DJD in the right and left hips, 
the Board finds that the statutory notice had served its 
purpose and additional notice was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
November 2004 statement of the case (SOC) provided notice on 
the "downstream" issues of earlier effective dates; a March 
2007 supplemental SOC (SSOC) readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 
2006 letter also provided the Veteran with general disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the matters addressed on the merits 
has been secured.  It is noteworthy that determinations 
regarding effective dates of awards are based, essentially, 
on what was shown by the record at various points in time and 
application of governing law to those findings, and generally 
further development of the evidence is not necessary unless 
it is alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is met and the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997) (When considering the appropriate effective date for 
an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in 
each case, with all reasonable doubt to be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Cervical radiculopathy in the left upper extremity

The Veteran argues his award of service connection for 
cervical radiculopathy in the left upper extremity should be 
assigned an effective date of April 1, 1997, as left elbow 
pain was claimed as part of his original service connection 
claim (received by the RO on May 2, 1996), and because 
treatment records from service reflect complaints of 
symptomatology related to this disability.

A review of the Veteran's May 2, 1996 VA Form 21-526, 
original claim of service connection shows that only the 
following disabilities were claimed: (1) sleep apnea, (2) 
neck vertebrae damage, (3) adult diabetes, (4) memory loss, 
(5) right elbow pain, (6) right knee pain, (7) left knee 
pain, (8) asbestos exposure, (9) JP5 exposure, (10) broken 
toe, (11) dilated pupil, (12) numbness in the right hand, 
(13) high blood pressure, (14) hypertension, (15) lower back 
pain, (16) leg muscle damaged, (17) right hand finger does 
not always close, (18) dental trauma, (19) calcium deposit 
left ankle, (20) Persian Gulf War exposure to burning oil and 
smoke, (21) hearing loss, (22) sight loss, and (23) 
depressive disorder.  

Although the Veteran argues that he filed a claim of service 
connection for cervical radiculopathy in the left upper 
extremity with his original service connection claim, the 
foregoing evidence clearly shows he only claimed service 
connection for right elbow pain and a right finger disability 
at that time.  [Notably, his claims of service connection for 
right elbow pain and a right finger disability would later be 
recharacterized as a claim of service connection for cervical 
radiculopathy in the right upper extremity.]  

A review of the record shows a claim of service connection 
for cervical radiculopathy in the left upper extremity was 
not raised until an October 12, 1999, correspondence which 
the Veteran submitted in association with his then ongoing 
claim of service connection for cervical radiculopathy in the 
right upper extremity (characterized at that time as, 
"Inability to close right fifth finger").  In this letter, 
the Veteran stated, "I am now experiencing pain and numbness 
in my left hand as well.  I am having muscle spasm and pain 
in my left thumb and forefinger."  This is the first 
communication from the Veteran that may be reasonably 
construed as a form or informal claim for service connection 
for cervical radiculopathy in the left upper extremity.  
There is no evidentiary support or legal merit for the 
Veteran's assertions that he had filed an earlier claim for 
the benefit at issue.  See 38 C.F.R. §§ 3.151, 3.155.

The Veteran also argues in the alternative he should be 
assigned an earlier effective date of April 1, 1997, because 
his service treatment records show he complained of 
symptomatology related to his cervical radiculopathy in the 
left upper extremity in service.  As was noted above, 
however, the effective date of an evaluation and award of 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (emphases added).  In the 
absence of a formal or informal claim for this benefit having 
been filed prior to October 12, 1999, the Veteran is not 
entitled to an effective date earlier than that date.  

The preponderance of the evidence is against the Veteran's 
claim for an earlier effective date for the award of service 
connection for cervical radiculopathy in the left upper 
extremity.  Therefore, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.



Lumbar radiculopathy in the right and left lower extremities

Historically, the Veteran claimed service connection for 
damaged leg muscles in his May 1996 original claim of service 
connection.  He was afforded a VA examination in April 1998 
during which motor and sensory examinations of his lower 
extremities were normal, and no lower extremity disability 
was diagnosed.  Consequently, service connection for leg 
muscle damage was denied in a November 1998 rating decision 
as not well-grounded (on the basis that there was no such 
current disability shown).  The Veteran did not appeal this 
matter, and no further development was undertaken regarding 
his lower extremities.  The VCAA enacted in the interim 
eliminated the concept of a well-grounded claim, and also 
provided that, under certain circumstances, claims that were 
denied as not well-grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be 
re-adjudicated as if the denial had not been made.  The 
December 2002 rating decision (properly) re-adjudicated the 
claims of service connection for leg muscle damage de novo 
under those provisions.

In re-adjudicating the claim, the Veteran was afforded a VA 
examination in May 2001.  An electromyography (EMG) study was 
performed on May 31, 2001, and bilateral lumbar radiculopathy 
of the L5-S1 was diagnosed.  As the radiculopathy was 
determined to be secondary to the Veteran's service-connected 
low back disability, service connection for radiculopathy in 
the right and left lower extremities was awarded in the 
December 2002 rating decision.  The Veteran was assigned an 
effective date of May 5, 2000, for the right lower extremity, 
as he had complained of pain shooting down his right leg in a 
statement that was received on that date.  He was assigned an 
effective date of May 31, 2001, for the left lower extremity, 
as the date of the EMG study was the first time his complaint 
of left leg weakness was supported by clinical 
data/diagnosis.

The Veteran argues his awards of service connection for 
lumbar radiculopathy in the right lower extremity and in the 
left lower extremity should be assigned effective dates of 
April 1, 1997, as these disabilities were claimed as part of 
his original claim for service connection in May 1996.  He 
further argues that if VA had not lost his original claim for 
service connection for several months, and had afforded him 
proper diagnostic testing (with proper documentation of their 
results), his disabilities would have been properly diagnosed 
earlier and he would have been assigned an earlier effective 
date of April 1, 1997.

VA has conceded that the Veteran's original claim for service 
connection was inadvertently misplaced for several months; 
however, his focus on this error is misplaced, as a close 
review of the record did not find that the resulting delay in 
the processing of his claim had a negative impact on his 
entitlement to (and award of)  any VA benefit.  A review of 
his service-connection awards found that, as it was 
appropriate, they were made effective April 1, 1997 (the day 
after his separation from service).  Regarding his right and 
left lower extremity disabilities, specifically, he was 
afforded a VA examination in April 1998, after the RO began 
processing his claim, and physical examination of the lower 
extremities was normal (and no diagnosis of a lower extremity 
disability was made).  This was the reason his claim was 
originally denied.  There is nothing in the record to suggest 
that an earlier (than April 1998) VA examination prior would 
have produced a diagnosis of a chronic lower extremity 
disability.  Consequently, the Board finds that VA's 
misplacing of the Veteran's original claim for service 
connection for several months has no bearing in these 
matters.

The Veteran also argues that VA's failure to afford proper 
diagnostic testing and/or to properly document findings when 
diagnostic testings were performed negatively impacted on the 
effective dates assigned in these matters.  There is nothing 
in the record to suggest that VA failed in its duty to assist 
the Veteran in developing his claim in these matters.  
Significantly, since motor and sensory examinations of the 
Veteran's lower extremities during the April 1998 VA 
examination were normal, further diagnostic studies (such as 
an EMG) would not have then been indicated.  Regarding the 
Veteran's contention that the VA physician who conducted the 
May 31, 2001 EMG study failed to properly document lumbar 
radiculopathy on an earlier EMG study (that he also conducted 
in the year prior to the May 31, 2001), a review of the 
record shows that the only other documented EMG on the 
Veteran was in May 1999 (by the physician who conducted the 
May 31, 2001 EMG study), and was for the upper extremities, 
only.  As a lower extremity EMG was not performed, it 
reasonably follows that there would be no findings related to 
the lower extremities in the May 1999 EMG report.  

The effective date of an evaluation and award of compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (emphases added).  Here, although the 
Veteran claimed leg muscle damage with his original claim of 
service connection in May 1996, a disability in the left leg 
(radiculopathy of the left lower extremities) was not shown 
until the May 31, 2001, EMG study.  Accordingly, that is the 
proper effective date assigned for the grant of service 
connection for such disability.  Regarding the right leg 
disability, VA treatment records show that on March 19, 2000, 
the Veteran underwent a lumbar spine MRI study due to 
complaints of low back pain and right leg pain.  This MRI 
report represents the first clinical documentation of the 
symptoms associated with the Veteran's radiculopathy of the 
right lower extremity; accordingly, an earlier effective date 
of March 19, 2000 is warranted for this disability.

DJD of the right and left hips

The Veteran argues his awards of service connection for DJD 
of the right hip and of the left hip should be assigned 
effective dates of April 1, 1997, as he submitted an April 
1996 STR showing that he received physical therapy in service 
for his knees and his hips.

As was explained above, the effective date of an evaluation 
and award of compensation based on an original claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (emphases added).  
Here, a review of the entire record shows the Veteran did not 
claim service connection for disability of either hip until 
November 23, 2001, the date the RO received his letter 
stating, "Per [Dr. H.], my lower back injury has caused 
damage to my hips . . . I would like you to evaluate the 
damage to my hips, as I believe it is connected to my lower 
back injury and feet ailments."  

As none of the Veteran's earlier written communications, 
including his May 1996 VA Form 21-526 original claim of 
service connection, included a claim of service connection 
for a hip disability, there is no evidentiary support or 
legal merit for the Veteran's claim for an earlier effective 
date for the grant of service connection for his hip 
disabilities.  In the absence of a formal or informal claim 
for these benefits having been filed prior to November 23, 
2001, the Veteran is not entitled to an effective date 
earlier than that date.  

The preponderance of the evidence is against the Veteran's 
claim for an earlier effective date for the awards of service 
connection for DJD of the right and left hips.  Therefore, 
the benefit of the doubt doctrine does not apply, and the 
claims must be denied.

Low back disability

The Veteran argues he is entitled to a 40 percent rating from 
the day following his separation from active service (April 
1, 1997) as his claim of service connection for a low back 
disability was received within one year of his separation 
from service.  

Historically, the Veteran filed a claim for service 
connection for "lower back pain" that was received by the 
RO on May 2, 1996.  Initially denied in a November 1998 
rating decision, service connection for a low back disability 
was awarded by a September 2000 rating decision, and assigned 
a 10 percent rating, effective January 28, 2000.  In 
September 2000, the Veteran filed a notice of disagreement 
(NOD) with both the rating and effective date assigned for 
this disability.  In an April 2001 rating decision, the 
Veteran (in pertinent part) was awarded an increased (20 
percent) rating and assigned an earlier effective date of 
April 1, 1997, for his low back disability.  In 
correspondence received in June 2001, the Veteran responded 
to the April 2001 rating decision.  Regarding the issue of, 
"Entitlement to an earlier effective date for service 
connected low back condition," he stated, "This is a mute 
[sic] point, as you did change the effective date."  He went 
on, however, to express disagreement with the way certain 
evidence had been characterized in the reasons and bases 
section pertinent to the low back disability.  Apart from his 
statements disagreeing with how evidence had been 
characterized, the Veteran did not disagree specifically with 
the rating or effective date assigned for his low back 
disability.

The next correspondence from the Veteran pertaining to his 
low back disability was received on November 23, 2001.  In 
this letter, he explained he was responding to an August 2001 
letter that the RO had sent him (i.e., not responding 
specifically to the April 2001 rating decision), and stated, 
"I have been having severe pain in my lower back . . . It is 
getting worse."  Such a statement does not express 
disagreement with the rating assigned in the April 2001 
rating decision, but rather indicates an interim worsening of 
the service-connected disability.  Hence, the November 23, 
2001 correspondence must be considered a claim for an 
increased rating, and not an NOD with the April 2001 rating 
decision.  See 38 C.F.R. § 20.201 (A written communication 
from a claimant expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms with which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review); see also 38 U.S.C.A. § 7105.

As the Veteran did not appeal the April 2001 rating decision 
granting a 20 percent rating for his low back disability, 
effective April 1, 1997, it became final based on the 
evidence of record at the time.  It is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the April 2001 rating decision is 
neither alleged, nor raised by the record.  

As explained above, the earliest document in the claims file 
received after the April 2001 rating decision that can be 
construed as a formal claim for an increased rating for the 
low back disability is the Veteran's statement, received on 
November 23, 2001, indicating that his low back disability 
had worsened.  Under the governing law and regulations 
outlined above, the Board must review evidence dating back to 
November 23, 2000, to determine if within that one year 
period prior to the claim, an increase in the low back 
disability was factually ascertainable.  

The only medical evidence of record pertaining to the 
Veteran's low back disability generated/received by VA during 
the one year prior to November 23, 2001, is a June 2001 
private treatment record from Dr. L.H.H.  The treatment 
record shows the Veteran complained (in pertinent part) of 
low back pain.  On physical examination, he had a "full" 
range of motion in the thoracic and lumbar spines.  Thoracic 
back pain/strain, lumbar degenerative disc disease, and low 
back pain were diagnosed.

Lumbosacral range of motion studies performed in conjunction 
with a March 7, 2003 VA examination produced findings which 
were the basis for the 40 percent rating assigned.  As the 
date of entitlement (here, March 7, 2003) is the later date, 
that should be the effective date assigned for the grant of 
an increased rating for the low back disability (see 
38 C.F.R. § 3.400(o)); however, the RO has assigned an 
effective date of November 23, 2001 (date of claim).

In June 2010 written argument, the Veteran states that he 
should be entitled to an effective date of April 1, 1997, for 
the 40 percent rating assigned for his low back disability 
because when he was initially denied service connection for a 
low back disability in November 1998, it was noted that, "VA 
examination of 4-9-98 found lumbosacral symptoms but 
diagnostic conclusion was deferred for x-ray findings.  The 
veteran failed to keep appointment for the x-rays.  The claim 
will be reconsidered if x-ray findings are presented."  The 
Veteran explains he did not miss his appointment; rather, he 
was never informed of the appointment.  He then states that 
even though "VA knew they did not have my x-rays, which they 
said they needed to make a decision, [they] went ahead anyway 
and made their decision to rate me at 20% for arthritis, 
lumbar spine, with degenerative disc disease (DDD).  Once the 
VA had the x-rays, they rated me at 40%."  Therefore, he 
argues that if VA had informed him of his appointment, or 
waited to have the medical evidence they knew was missing 
before making their initial decision, he would have been 
rated at 40 percent instead of 20 percent for his low back 
disability, and then he would be able to request an earlier 
effective date of April 1, 1997, for this disability.  
After reviewing the claims file, the Board finds that the 
failure to have X-rays completed in 1998 (regardless of 
whether it was due to VA's fault or the Veteran's) is 
irrelevant to the matter at hand.  The consequence of not 
having X-rays conducted in 1998 was that, even though the 
Veteran had lumbosacral symptoms at the time of his April 
1998 VA examination, a low back disability was not diagnosed 
at that time.  As there must be a current disability in order 
for service connection to be granted (see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)), the Veteran's claim for 
service connection for a low back disability was denied in 
November 1998 because he did not have a diagnosis of a low 
back disability.  After he appealed this decision, additional 
evidence (in the form of a March 2000 MRI report) was 
received showing that he had a low back disability diagnosis.  
Consequently, service connection for this disability was 
granted in a September 2000 rating decision, and a 10 percent 
rating was assigned based on physical findings shown during 
an August 2000 VA examination.  Although his award was 
initially made effective from January 28, 2000, an April 2001 
rating decision made his award of service connection for a 
low back disability effective from April 1, 1997.  It also 
granted an increased (20 percent) rating for the disability 
based on physical findings shown during an October 2000 VA 
examination.  The RO later awarded an increased (40 percent) 
rating based on physical findings on March 2003 VA 
examination.  

The Board emphasizes that disability ratings (reflecting 
degree of disability) are assigned primarily based on the 
extent of functional impairment that is associated with 
physical findings, i.e., the results from range of motion 
studies.  Generally, diagnostic studies such as X-rays and 
MRIs are conducted to confirm the presence of underlying 
pathology (arthritis, disc disease, e.g.), and do not reflect 
(or suffice to allow for extrapolation) the severity of 
associated impairment.  Here, the only impact of X-rays not 
having been completed in 1998 was that a disability was not 
diagnosed at that time.  However, a low back disability was 
subsequently found, and the Veteran was granted service 
connection for that disability, effective from the day after 
his separation from service (the earliest possible effective 
date).  A 40 percent rating for his low back disability was 
not assigned at the time service connection was granted 
because the range of motion studies at that time did not 
warrant such rating; if X-rays had been taken in 1998, and 
revealed the pathology later found, such would have been 
rated based on the range of motion studies.

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for an earlier effective date for his 40 
percent rating for the low back disability, and the claim 
must be denied.  


ORDER

An effective date prior to October 12, 1999, for the award of 
service connection for cervical radiculopathy in the left 
upper extremity is denied.  

An earlier effective date of March 19, 2000, is granted for 
the award of service connection for lumbar radiculopathy in 
the right lower extremity, subject to the regulations 
governing payment of monetary awards.

An effective date prior to May 31, 2001, for the award of 
service connection for lumbar radiculopathy in the left lower 
extremity is denied.

An effective date prior to November 23, 2001, for the awards 
of service connection for DJD of the right and left hips is 
denied.  

An effective date prior to November 23, 2001, for an 
increased (40 percent) rating for a low back disability is 
denied.


REMAND

The Veteran has established service connection for arthritis 
in both feet, and for residuals of a left third toe fracture.  
He seeks service connection for bilateral pes cavus as 
secondary to his service-connected cervical, low back, and 
bilateral hip disabilities.  At the January 2010 Travel Board 
hearing, he testified that he injured his spine in service 
and, since then, his treating podiatrists have explained that 
the spinal injuries he sustained in service have affected the 
way his hips rotate, which in turn has affected the way he 
walks and caused him to develop pes cavus.  A close review of 
the record shows significantly conflicting medical evidence 
as to whether the Veteran actually has pes cavus.  Notably, 
absent competent evidence of a current medical diagnosis of 
pes cavus (or some other foot disability), service connection 
for such disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Veteran was afforded three VA examinations (in February 
2001, March 2003, and April 2004) in connection with this 
claim; none found pes cavus.  [The Board notes, however, that 
although pes cavus was not diagnosed during the April 2004 VA 
examination, it was noted that the Veteran had a "relatively 
rectus foot type," with "evidence of peroneal muscle 
weakness of one grade."]

Conversely, the Veteran's VA and private treatment records do 
reflect that he has pes cavus (and possibly other foot 
disabilities).  In particular, a May 2000 VA treatment record 
notes the Veteran's complaints of foot pain secondary to pes 
cavus.  An October 2000 correspondence from E.R., DPM, 
states, "[The Veteran] has a well-documented history of pes 
cavus, as demonstrated on exam and by his previous history.  
In past records, it was indicated that this was felt to be 
due in part to his activities during his time in the service.  
He also has had prosthetics made to help correct this 
problem."  [Podiatrist E.R., does not indicate what records 
"well-documenting" pes cavus he reviewed in preparation of 
this statement.]  A February 2002 VA podiatry service 
treatment record shows that the following were diagnosed: 
flexible pes plano valgus deformity, first metatarsal 
cuneiform joint exostosis, and heel spur syndrome/ plantar 
fasciitis.  The examining podiatrist also stated, "Old spine 
injuries be responsible for some pain in [the foot] area."  
An August 2004 letter from E.R., DPM states, "[The Veteran] 
has a cavus foot structure further contributing to midtarsal 
degeneration, plantar foot complaints and discomfort 
associated with ambulation."  And a July 2005 letter from 
J.Z., DPM, notes the Veteran's complaints of high arch foot 
type and peroneal weakness.  After physical examination, the 
diagnosis was: "Pes cavus foot type, and also some first 
metatarsophalangeal joint erosions and arthritis, lateral 
ankle weakness with peroneal weakening."
As letters from private podiatrists showing diagnoses of pes 
cavus were submitted subsequent to the Veteran's last VA 
examination in April 2004, another VA examination for a 
medical advisory opinion is needed.  

Finally, the Board notes that at the January 2010 Travel 
Board hearing, the Veteran testified that in February 2000 he 
was examined by three VA podiatrists who diagnosed bilateral 
pes cavus.  A close review of the record found that a report 
of a February 2000 VA podiatry examination is not associated 
with the claims file.  As such record, if existing, would be 
pertinent evidence in the matter at hand, and is 
constructively of record, it must be secured.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
postservice treatment or evaluation he 
received for his bilateral pes cavus (or 
other foot disabilities), records of which 
are not already associated with the claims 
file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete clinical records of all 
such treatment and evaluation from the 
sources identified by the Veteran, 
specifically including a copy of the 
February 2000 VA podiatry record 
identified by the Veteran at the January 
2010 Travel Board hearing.

2. 	The RO should then arrange for the 
Veteran to be examined by an orthopedist 
or podiatrist to determine the nature and 
likely etiology of his bilateral foot 
disability, if any.  The Veteran's claims 
file, to include this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  Upon examination 
and interview of the Veteran, and review 
of pertinent medical history, the examiner 
should provide opinions responding to the 
following:
(a) What is (are) the diagnosis(es) for 
the Veteran's current bilateral foot 
disability(ies), if any?  The examiner is 
asked to specifically discuss the 
conflicting findings reported in the 
various VA examination reports, treatment 
records, and letters from private 
podiatrists already of record.

(b) For each foot disability diagnosed 
(and not already service-connected), 
please provide an opinion as to whether 
such is, at least as likely as not (50 
percent or better probability), related to 
the Veteran's service or to his service-
connected cervical spine disability, low 
back disability, and/or bilateral hip 
disability.

The examiner must explain the rationale 
for all opinions given.

3. 	The RO should then re-adjudicate 
this service connection claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


